MEMORANDUM OPINION
 
No. 04-04-00678-CV
 
Tim L. OCKENFELS,
Appellant
 
v.
 
John D. RICE, et al.,
Appellees
 
From the 131st Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CI-15881
Honorable David Peeples, Judge Presiding
 
PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   March 16, 2005
 
REVERSED AND REMANDED
 
            The parties have filed a Joint Motion to Reverse and Remand For Rendition of An Agreed
Judgment, stating that the parties have fully resolved and settled all issues in dispute.  The parties
request that the trial court’s judgment be reversed, and that the cause be remanded for the entry of
a judgment in conformity with the parties’ settlement agreement.  
            The motion is granted.  The judgment of the trial court is reversed, and the cause is remanded
for the entry of a judgment in conformity with the settlement agreement.  Costs of appeal are taxed
against the party who incurred them.  
PER CURIAM